 

Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of the
First Amendment Effective Date, is by and among OMEGA HEALTHCARE INVESTORS,
INC., a Maryland corporation (the “Borrower”), OHI HEALTHCARE PROPERTIES LIMITED
PARTNERSHIP, a Delaware limited partnership, as a Guarantor, the lenders
identified on the signature pages hereto and BANK OF AMERICA, N.A., as
Administrative Agent.

 

WITNESSETH

 

WHEREAS, the Borrower, each Guarantor, the lenders party thereto from time to
time (the “Lenders”) and the Administrative Agent have entered into that certain
Credit Agreement dated as of May 25, 2017 as amended, supplemented or otherwise
modified prior to the date hereof (the “Existing Credit Agreement”);

 

WHEREAS, the Borrower, each Guarantor, certain of the Lenders and the
Administrative Agent have agreed to amend the Existing Credit Agreement as set
forth herein;

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

PART 1
DEFINITIONS

 

SUBPART 1.1      Certain Definitions. The following terms used in this
Amendment, including its preamble and recitals, have the following meanings:

 

“Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.

 

SUBPART 1.2      Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment, including its preamble
and recitals, have the meanings provided in the Existing Credit Agreement.

 

PART 2
AMENDMENTS TO

EXISTING CREDIT AGREEMENT

 

SUBPART 2.1      The definition of “Subsidiary Guarantor” set forth in Section
1.01 of the Existing Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Subsidiary Guarantor” means (a) Omega LP and (b) each Domestic Subsidiary of
the Borrower which becomes a Subsidiary Guarantor pursuant to Section 6.15(a)
hereof.

 

SUBPART 2.2      The following definitions are hereby added to Section 1.01 of
the Existing Credit Agreement in the appropriate alphabetical order:

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

 

 

 

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of the First Amendment Effective Date, by and among the Borrower, Omega LP,
the Lenders party thereto and the Administrative Agent.

 

“First Amendment Effective Date” means February 1, 2019.

 

SUBPART 2.3       Article V of the Existing Credit Agreement is hereby amended
to add a new Section 5.23 immediately following Section 5.22 and to read as
follows:

 

5.23 Beneficial Ownership Certification.

 

As of the First Amendment Effective Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.

 

SUBPART 2.4      Section 6.15(c) and the immediately following paragraph of the
Existing Credit Agreement are hereby amended and restated in their entirety to
read as follows:

 

(c)            Notwithstanding the requirements set forth in clauses (a) or (b)
of this Section 6.15, in the event that any Person acting as a Guarantor (other
than Omega LP) (i) is no longer obligated to provide a guarantee of any
Indebtedness of the Borrower for borrowed money evidenced by bonds, debentures,
notes or other similar instruments in an amount of at least $50,000,000
(excluding any amounts outstanding pursuant to this Credit Agreement or the LP
Credit Agreement or the Bank of Tokyo Credit Agreement) or (ii) would be
automatically released from its guarantee obligations of any such indebtedness
upon its release from the Guaranty or (iii) is sold to a third-party and such
unsecured debt is paid off upon completion of the sale or is agreed to be
assumed by and transferred to such third-party purchaser upon completion of such
sale, then such Person shall be automatically released as a party to the Credit
Documents (the “Release”). In such an event, the Borrower will notify the
Administrative Agent that, pursuant to this Section 6.15(c), such Person shall
be released and, in accordance with Section 9.11, the Administrative Agent shall
(to the extent applicable) deliver to the Credit Parties such documentation as
is reasonably necessary to evidence the Release.

 

Notwithstanding the foregoing, (A) as set forth in Section 6.18 below, the
Obligations shall remain a senior unsecured obligation, pari passu with all
other senior unsecured Funded Debt of the Borrower, Omega LP and to the extent
applicable, any other Subsidiary Guarantor and (B) to the extent that following
any such Release, any Real Property Asset owned by an otherwise released or to
be released Guarantor that is obligated in respect of outstanding recourse debt
for Funded Debt shall not be deemed an Unencumbered Property for purposes of
this Agreement.

 

SUBPART 2.5      Section 7.04 of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 

2

 

 

7.04 Fundamental Changes.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, merge, dissolve, liquidate or consolidate with or into another
Person, except that, so long as no Event of Default exists or would result
therefrom and subject to the proviso below, (a) a Credit Party may merge or
consolidate with or into one or more other Credit Parties, (b) any Subsidiary
that is not a Credit Party may (i) merge or consolidate with or into a Credit
Party, so long as such Credit Party is the continuing or surviving Person, (ii)
merge or consolidate with or into another Subsidiary that is not a Credit Party,
or (iii) may dissolve, liquidate or wind up its affairs at any time, so long as
such dissolution, liquidation or winding up, as applicable, could not reasonably
be expected to have a Material Adverse Effect, or (c) any other merger,
dissolution, liquidation, wind up or consolidation that is not specified in
clauses (a) or (b) herein and is not otherwise prohibited pursuant to this
Agreement shall be permitted; provided, that (i) if the Borrower or Omega LP is
a party to any merger or consolidation permitted under this Section 7.04 it
shall be the continuing or surviving Person and (ii) in no event shall the
Borrower and Omega LP be permitted to merge or consolidate with each other.

 

SUBPART 2.6      Article VII of the Existing Credit Agreement is hereby amended
to add a new Section 7.14 immediately following Section 7.13 and to read as
follows:

 

7.14 Other Business or Activity of the Borrower.

 

The Borrower shall not directly or indirectly enter into or conduct any business
or activity other than (a) in connection with the ownership, acquisition and
disposition of interests in Omega LP, (b) the management of the business of
Omega LP, and (c) such business or activity that is conducted by the Borrower
and its Subsidiaries on the date hereof or, in each case, such business or
activity as is reasonably ancillary or incidental thereto (in any case, a
“Permitted Activity”); provided, however, the Borrower shall not own any assets
other than (i) interests, rights, options, warrants or convertible or
exchangeable securities of Omega LP, (ii) assets that have been distributed to
the Borrower by its Subsidiaries that are held for fifteen (15) Business Days or
less pending further distribution to equity holders of the Borrower or
application by the Borrower, as the case may be, pursuant to a Permitted
Activity, (iii) assets received directly or indirectly by the Borrower from
third parties (including, without limitation, the net cash proceeds from any
issuance and sale by the Borrower of any equity interests or issuance of Senior
Notes), that are held for fifteen (15) Business Days or less pending further
contribution to Omega LP or application by the Borrower, as the case may be,
pursuant to a Permitted Activity, (iv) such bank accounts or similar instruments
as it deems necessary in furtherance of a Permitted Activity or to carry out its
responsibilities under the Organization Documents of Omega LP and (v) other
tangible and intangible assets that, taken as a whole, are immaterial in
relation to the consolidated assets of Omega LP and its Subsidiaries, but which
shall in no event include any equity interests other than those permitted in
clauses (i) and (iii) of this sentence. Nothing in this Section 7.14 shall
prevent the Borrower from (A) the maintenance of its legal existence or
activities reasonably incidental thereto (including, without limitation, the
ability to incur fees, costs and expenses relating to such maintenance), (B) the
performance of its obligations with respect to this Credit Agreement and the
Credit Documents executed in connection therewith or any other Borrower
Indebtedness, (C) any public offering of its common stock or any other issuance
or sale of its equity interests or issuance of its Senior Notes, (D) the payment
of dividends, (E) making contributions to the capital of Omega LP, (F)
participating in tax, accounting and other administrative matters as a member of
the Consolidated Parties, (G) providing indemnification to officers, managers
and directors, (H) any activities incidental to compliance with the Securities
Laws and the rules of national securities exchanges and activities incidental to
investor relations, shareholder meetings and reports to shareholders or
debtholders and (I) any activities incidental to the foregoing.

 

3

 

 

SUBPART 2.7       Section 9.11 of the Existing Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

9.11 Guaranty Matters.

 

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Person (other than Omega LP) from its obligations
under the Guaranty if (a) such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder or (b) such Person is no longer required to be a
Guarantor pursuant to Section 6.15(c). Upon the release of any Person pursuant
to this Section 9.11, the Administrative Agent shall (to the extent applicable)
deliver to the Credit Parties, upon the Credit Parties’ request and at the
Credit Parties’ expense, such documentation as is reasonably necessary to
evidence the release of such Person from its obligations under the Credit
Documents.

 

SUBPART 2.8       The last sentence of Section 10.22 of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

The Borrower shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act and the Beneficial Ownership
Certification (if applicable).

 

PART 3
CONDITIONS TO EFFECTIVENESS

 

SUBPART 3.1      First Amendment Effective Date. This Amendment shall be and
become effective as of the First Amendment Effective Date and when all of the
conditions set forth in this Part 3 shall have been satisfied, and thereafter
this Amendment shall be known, and may be referred to, as the “First Amendment”.

 

SUBPART 3.2      Execution of Counterparts of Amendment. The Administrative
Agent shall have received counterparts (or other evidence of execution,
including telephonic message or other electronic imaging means, satisfactory to
the Administrative Agent) of this Amendment, which collectively shall have been
duly executed on behalf of the Borrower, each Guarantor, Lenders constituting
Required Lenders (as defined in the Existing Credit Agreement) and the
Administrative Agent.

 

SUBPART 3.3      Fees and Expenses. Payment by the Credit Parties to the
Administrative Agent of all fees and expenses relating to the preparation,
execution and delivery of this Amendment which are due and payable on the First
Amendment Effective Date.

 

SUBPART 3.4      KYC. Receipt by the Administrative Agent and each Lender of, in
each case, at least five (5) days prior to the First Amendment Effective Date:

 

4

 

 

(a)         all documentation and other information requested by the
Administrative Agent or any Lender under applicable “know your customer” or
anti-money laundering rules, regulations or policies, including the Patriot Act;
and

 

(b)           if applicable, a Beneficial Ownership Certification in relation to
each Credit Party that qualifies as a “legal entity customer” under the
Beneficial Ownership Certification.

 

PART 4
MISCELLANEOUS

 

SUBPART 4.1     Construction. This Amendment is a Credit Document executed
pursuant to the Existing Credit Agreement and shall (unless otherwise expressly
indicated therein) be construed, administered and applied in accordance with the
terms and provisions of the Amended Credit Agreement.

 

SUBPART 4.2     Representations and Warranties. Each Credit Party hereby
represents and warrants that it: (a) has the requisite corporate power and
authority to execute, deliver and perform this Amendment, and (b) is duly
authorized to, and has been authorized by all necessary corporate action, to
execute, deliver and perform this Amendment, (c) after giving effect to this
Amendment, the representations and warranties contained in Article V of the
Amended Credit Agreement are true and correct in all material respects on and as
of the First Amendment Effective Date upon giving effect to this Amendment as
though made on and as of such date (except for those which expressly relate to
an earlier date) and (d) no Default or Event of Default exists under the
Existing Credit Agreement on and as of the First Amendment Effective Date upon
giving effect to this Amendment.

 

SUBPART 4.3     Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or other electronic means shall be effective as delivery of a manually
executed original counterpart of this Amendment.

 

SUBPART 4.4     Binding Effect. This Amendment, the Amended Credit Agreement and
the other Credit Documents embody the entire agreement between the parties and
supersede all prior agreements and understandings, if any, relating to the
subject matter hereof. These Credit Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. Except as
expressly modified and amended in this Amendment, all the terms, provisions and
conditions of the Credit Documents shall remain unchanged and shall continue in
full force and effect.

 

SUBPART 4.5     GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

SUBPART 4.6     Severability. If any provision of this Amendment is determined
to be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

5

 

 

SUBPART 4.7      Affirmation. Except as specifically amended above, the Credit
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by the Credit Parties. Each Credit Party covenants and agrees to comply
with all of the terms, covenants and conditions of the Existing Credit Agreement
applicable to it, as otherwise amended hereby, notwithstanding any prior course
of conduct, waivers, releases or other actions or inactions on Lenders’ part
which might otherwise constitute or be construed as a waiver of or amendment to
such terms, covenants and conditions.

 

SUBPART 4.8      No Waiver. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of
Lenders, nor constitute a waiver of any provision of any Credit Document or any
other documents, instruments and agreements executed or delivered in connection
with any of the foregoing. Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Documents
or any of Lenders’ rights and remedies in respect of such Defaults or Events of
Default.

 

[SIGNATURE PAGES FOLLOW]

 

6

 

  

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to Credit Agreement to be duly executed and delivered as of the
date first above written.

 

BORROWER: OMEGA HEALTHCARE INVESTORS, INC.

 

  By /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

GUARANTOR: OHI HEALTHCARE PROPERTIES LIMITED   PARTNERSHIP

 

  By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

omega healthcare investors, inc.

FIRST amendment to credit agreement

 

 

 

 

 

ADMINISTRATIVE AGENT: bank of america, n.a.,   as Administrative Agent

 

  By: /s/ Henry Pennell   Name: Henry Pennell   Title: Vice President

 

omega healthcare investors, inc.

FIRST amendment to credit agreement

 

 

 

 

LENDERS: bank of america, n.a., as L/C Issuer, Swing Line
Lender and as a Lender

 

  By: /s/ Yinghua Zhang   Name: Yinghua Zhang   Title: Director

 

omega healthcare investors, inc.

FIRST amendment to credit agreement

 

 

 

 

 

  CREDIT AGRICOLE COPORATE AND
INVESTMENT BANK,   as a Lender

 

  By: /s/ Gordon Yip   Name: Gordon Yip   Title: Director         By: /s/ Karen
L. Ramos   Name: Karen L. Ramos   Title: Managing Director

 

omega healthcare investors, inc.

FIRST amendment to credit agreement

 

 

 

 

  JPMORGAN CHASE BANK, N.A.,   as a Lender

 

  By: /s/ Chiara Carter   Name: Chiara Carter   Title: Executive Director

 

omega healthcare investors, inc.

FIRST amendment to credit agreement

 

 

 

 

  CITIZENS BANK, NATIONAL ASSOCIATION,   as a Lender

 

  By: /s/ Michelle Dawson   Name: Michelle Dawson   Title: Vice President

 

omega healthcare investors, inc.

FIRST amendment to credit agreement

 

 

 

 

  MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-
MITSUBISHI UFJ, LTD.),   as a Lender

 

  By: /s/ David Meisner   Name: David Meisner   Title: Vice President

 

omega healthcare investors, inc.

FIRST amendment to credit agreement

 

 

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION,   as a Lender

 

  By: /s/ Jason LaGrippe   Name: Jason LaGrippe   Title: Duly Authorized
Signatory

 

omega healthcare investors, inc.

FIRST amendment to credit agreement

 

 

 

 

  MORGAN STANLEY BANK, N.A.,   as a Lender

 

  By: /s/ Emanuel Ma   Name: Emanuel Ma   Title: Authorized Signatory

 

omega healthcare investors, inc.

FIRST amendment to credit agreement

 

 

 

 

  ROYAL BANK OF CANADA,   as a Lender

 

  By: /s/ William Behuniak   Name: William Behuniak   Title: Authorized
Signatory

 

omega healthcare investors, inc.

FIRST amendment to credit agreement

 

 

 

 

  SUNTRUST BANK,   as a Lender

 

  By: /s/ John Cappellari   Name: John Cappellari   Title: Director

 

omega healthcare investors, inc.

FIRST amendment to credit agreement

 

 

 

 

  BRANCH BANKING AND TRUST COMPANY,   as a Lender

 

  By: /s/ Brian Waldron   Name: Brian Waldron   Title: Vice President

 

omega healthcare investors, inc.

FIRST amendment to credit agreement

 

 

 

 

  STIFEL BANK & TRUST,   as a Lender

 

  By: /s/ Daniel P. McDonald   Name: Daniel P. McDonald   Title: Assistant Vice
President

 

omega healthcare investors, inc.

FIRST amendment to credit agreement

 

 

 

 

  SYNOVUS BANK,   as a Lender

 

  By: /s/ David W. Bowman   Name: David W. Bowman   Title: Director

 

omega healthcare investors, inc.

FIRST amendment to credit agreement

 

 

 

 

  TAIWAN COOPERATIVE BANK, SEATTLE
BRANCH,   as a Lender

 

  By: /s/ Guey-Fang Cheng   Name: Guey-Fang Cheng   Title: VP & Deputy General
Manager

 

omega healthcare investors, inc.

FIRST amendment to credit agreement

 

 

 

 

  WELLS FARGO BANK, NATIONAL
ASSOCIATION,   as a Lender

 

  By: /s/ Andrea S. Chen   Name: Andrea S. Chen   Title: Managing Director

 

omega healthcare investors, inc.

FIRST amendment to credit agreement

 

 

 

 

  COMPASS BANK,   as a Lender

 

  By: /s/ Brian Tuerff   Name: Brian Tuerff   Title: SVP

 

omega healthcare investors, inc.

FIRST amendment to credit agreement

 

 

 

 

  REGIONS BANK,   as a Lender

 

  By: /s/ Steven W. Mitchell   Name: Steven W. Mitchell   Title: Senior Vice
President

 

omega healthcare investors, inc.

FIRST amendment to credit agreement

 

 

 

 

  THE HUNTINGTON NATIONAL BANK,   as a Lender

 

  By: /s/ Eva S. McQuillen   Name: Eva S. McQuillen   Title: Vice President

 

omega healthcare investors, inc.

FIRST amendment to credit agreement

 

 

 

 

  THE BANK OF NOVA SCOTIA,   as a Lender

 

  By: /s/ Michelle C. Phillips   Name: Michelle C. Phillips   Title: Managing
Director

 

omega healthcare investors, inc.

FIRST amendment to credit agreement

 

 

 

 

  BANK OF THE WEST, A CALIFORNIA BANKING   CORPORATION,   as a Lender

 

  By: /s/ Sarah J. Burns   Name: Sarah J. Burns   Title: Vice President

 

omega healthcare investors, inc.

FIRST amendment to credit agreement

 

 

 

 

  FIFTH THIRD BANK,   as a Lender

 

  By: /s/ William D. Priester   Name: William D. Priester   Title: Senior Vice
President

 

omega healthcare investors, inc.

FIRST amendment to credit agreement

 

 

 